Citation Nr: 1308345	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-40 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and DM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2012 and July 2012, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  They have been returned to the Board for further appellate consideration.

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.

The issue in this case had previously been described as entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder, and entitlement to service connection for an acquired psychiatric disorder other than PTSD and major depressive disorder.  The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its February 2012 remand, the Board noted that the Veteran had been afforded a VA psychiatric examination in February 2010, and that the opinion of that examiner was that it was less likely than not that the Veteran's mental health disorders were caused by or a result of in-service assault.  However, the Board noted that the record, including the report of a March 2008 VA examination, indicated that a psychiatric disorder may have existed prior to the Veteran's service, but the February 2010 VA examiner did not provide an opinion as to whether any preexisting psychiatric disorder was aggravated by the Veteran's in-service assault, or by service in any other way.  Therefore, the Board instructed that the Veteran's claims file to be forwarded to the VA examiner who conducted the Veteran's February 2010 VA mental health examination for an addendum opinion as to whether any such preexisting psychiatric disorder worsened in service, and, if so, whether it clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault.  A complete rationale was to be provided for all opinions stated, citing to claims file documents as appropriate.

After this remand, the claims file was forwarded to the VA examiner who conducted the Veteran's February 2010 VA mental health examination and, in a March 2012 addendum, the examiner stated that he had reviewed the claims file, and opined that it was "less likely as not" that the Veteran's mental health condition worsened in service, and "clearly and unmistakably was not aggravated (permanently worsened beyond its natural progression) by service, including any in service assault."  The examiner provided the same rationale for the opinion as was provided in the February 2010 examination report, which was that the Veteran's report of being raped in service was inconsistent with the claims file, and that the "picture is further clouded by her past history of being molested as a child with treatment prior to the military."  Additionally, the examiner referred to the opinion contained in the March 2008 VA examination report.  

In July 2012, the Board determined that the statement that it was "less likely as not" that the Veteran's mental health condition worsened in service and clearly and unmistakably was not aggravated by service was not an adequately stated opinion in this case.  Accordingly, the appeal was again remanded.

The July 2012 remand sought an opinion as to whether any preexisting disability clearly and unmistakably was not aggravated (i.e. permanently worsened beyond its natural progression) by service, to specifically include any in-service assault.  Additionally, if the examiner found that any preexisting psychiatric disability clearly and unmistakably was not aggravated by service, for any acquired psychiatric disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is related to service, to specifically include any in-service assault. 

A VA examination was performed in August 2012.  The examiner noted that the records of the doctors who treated the Veteran prior to service were not in the claims file.  For that reason, the examiner concluded that there was no mental disorder prior to service.  The examiner then found that it is less likely than not that the Veteran's current mental disorder are related to the adjustment disorder during active duty.  The rationale for this opinion was that there was insufficient evidence in terms of treatment for depression or anxiety post-service to substantiate a nexus for the current disorders to her adjustment disorder/assault in service.  The Board again finds the opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this regard, the Board observes that the examiner found that there was no preexisting disability merely due to the lack of the associated treatment records without acknowledging the Veteran's own statements with respect to her treatment as documented in the claims file, including at the March 2008 VA examination, or the fact that she discussed having the treatment in her authorization for VA to obtain the private treatment records.  Further, the examiner did not offer a rationale as to why the prior VA examiners' comments that the Veteran had a preexisting disability should be discounted.  While the Veteran is presumed sound on the basis of no disability being noted on her enlistment examination, this presumption may be rebutted if there is clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In light of the facts of this case, if the examiner determines that there is not clear and unmistakable evidence that the Veteran did not have a mental health disability prior to service entrance, the examiner must provide a basis for that conclusion.  

Additionally, the Board notes that in support of the negative opinion for a direct connection to service, the examiner stated that there was insufficient evidence in terms of treatment for depression or anxiety post-service to substantiate a nexus.   However, the record contains treatment for multiple psychiatric disorders spanning decades, and the Board is unclear as to why this treatment evidence is insufficient to the point that it precludes a connection to service.  For these reasons, the Board again remands the appeal for another VA opinion.

Finally, the Veteran has received mental health treatment from both VA and private treatment records.  The most recent treatment of record is a September 2010 VA psychiatrist note from within the Omaha VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Thus, all VA treatment records from within the Omaha VAMC and a dated from September 2010 onward should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Omaha VAMC and any associated outpatient clinics dated from September 2010 forward.  All requests and responses, positive and negative, must be documented in the claims file.
 
2. Return the claims file to the August 2012 VA examiner for an addendum to the August 2012 opinion.  Upon review of the record, the examiner should address the following:

a. Is there clear and unmistakable (obvious and manifest) evidence that the Veteran had a mental health disorder prior to entrance into service?  

In forming this opinion, the examiner must consider the Veteran's statements with respect to her mental health treatment prior to entering service, her history of child sexual abuse, and the March 2008 and February 2010 VA examiners' remarks concerning a preexisting disability.  If the examiner concludes that there was no preexisting mental health disability, the examiner must explain why the Veteran's statements and examiner's remarks should be discounted.

b. If the examiner finds that there was a preexisting disability, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease by service, to specifically include any in-service assault? 

c. If the examiner finds that any preexisting psychiatric disability clearly and unmistakably was not aggravated by service or that the psychiatric disability did not pre-exist service, for any acquired psychiatric disorder diagnosed, is it at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is related to service, to specifically include any in-service assault? 

In making these determinations, the examiner should specifically consider the July 1981 service treatment records regarding the Veteran's in-service assault and the March 2008, February 2010, and August 2012 VA examination reports.

The examiner should consider not only the in-service diagnosis of adjustment disorder, but also the Veteran's reported symptoms and circumstances surrounding that diagnosis, e.g., the Veteran was reported to have been cognitively scattered and vague when discussing her assault, which was noted to have been an expected response to attempts to recall painful material.   

A complete rationale for all opinions must be provided.

3. If the August 2012 VA examiner is not available, schedule the Veteran for another VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  T he claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all relevant medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following review of the record and examination of the Veteran, the examiner should address the following: 

a. Is there clear and unmistakable (obvious and manifest) evidence that the Veteran had a mental health disorder prior to entrance into service?  

In forming this opinion, the examiner must consider the Veteran's statements with respect to her mental health treatment prior to entering service, her history of child sexual abuse, and the March 2008 and February 2010 VA examiners' remarks concerning a preexisting disability.  If the examiner concludes that there was no preexisting mental health disability, the examiner must explain why the Veteran's statements and examiner's remarks should be discounted.

b. If the examiner finds that there was a preexisting disability, is there clear and unmistakable (obvious and manifest) evidence that the disability was not aggravated beyond the natural progression of the disease by service, to specifically include any in-service assault? 

c. If the examiner finds that any preexisting psychiatric disability clearly and unmistakably was not aggravated by service, or that the psychiatric disability did not pre-exist service, for any acquired psychiatric disorder diagnosed, is it at least as likely as not (i.e. a 50 percent probability or more) that any such disorder is related to service, to specifically include any in-service assault? 

In making these determinations, the examiner should specifically consider the July 1981 service treatment records regarding the Veteran's in-service assault and the March 2008, February 2010, and August 2012 VA examination reports.

The examiner should also consider not only the in-service diagnosis of adjustment disorder, but also the Veteran's reported symptoms and circumstances surrounding that diagnosis, e.g., the Veteran was reported to have been cognitively scattered and vague when discussing her assault, which was noted to have been an expected response to attempts to recall painful material.  

A complete rationale for all opinions must be provided.

4. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2012). 

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


